     Case 3:19-cv-02075-JAH-LL Document 116 Filed 12/11/20 PageID.8113 Page 1 of 2



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10    JAE PROPERTIES, INC.,                              Case No.: 19cv2075-JAH (LL)
11                                      Plaintiff,
                                                         ORDER VACATING PRETRIAL
12    v.                                                 CONFERENCE
13    AMTAX HOLDINGS 2001-XX, LLC,
14                                    Defendant.
15    AMTAX HOLDINGS 2001-XX, LLC and
      VICTORIA HEIGHTS LTD.,
16
                       Counter-Plaintiffs,
17    v.
18
      JAE PROPERTIES, INC.,
19               Counter-Claim Defendant.
20
21         Pending before the Court are the Parties’ cross-motions for summary judgement.
22   See Doc. Nos. 80, 83. Upon review of Parties’ submissions in support of their motions,
23   the Court finds it appropriate to vacate the pretrial conference set for January 11, 2021, to
24   be rescheduled after the Court issues its ruling on the pending motions for summary
25   judgment.
26   //
27   //
28   //

                                                     1
                                                                                   19cv2075-JAH (LL)
     Case 3:19-cv-02075-JAH-LL Document 116 Filed 12/11/20 PageID.8114 Page 2 of 2



1          Accordingly, IT IS HEREBY ORDERED the pretrial conference set for January
2    11, 2021 and related dates are VACATED to be rescheduled at a later date, if necessary.
3          IT IS SO ORDERED.
4
5    DATED:      December 11, 2020
6
7                                                _________________________________
                                                 JOHN A. HOUSTON
8
                                                 UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                               19cv2075-JAH (LL)
